            Case 1:20-cv-00689-JD Document 1 Filed 06/10/20 Page 1 of 14




                           UNITED STATES DISTRICT COURT
                            DISTRICT OF NEW HAMPSHIRE

Ronald & Alice Cohen,

       Plaintiffs,

v.                                                                  1:20-cv-689
                                                    Civil Action: ________________________

Federal Insurance Company,

       Defendant.


                       PETITION FOR DECLARATORY JUDGMENT
                     AND COMPLAINT AND DEMAND FOR JURY TRIAL

       Plaintiffs Ronald and Alice Cohen, by and through counsel, Shaheen & Gordon, P.A.,

hereby bring this Petition for Declaratory Judgement and Complaint against Federal Insurance

Company and demand a jury trial on all counts. In support thereof, Plaintiffs state as follows:

                                           PARTIES

       1.      Ronald and Alice Cohen (“Mr. Cohen” and “Mrs. Cohen”) are residents of

Luxuria 302, 2500 S. Ocean Boulevard, Boca Raton, Florida.

       2.      Federal Insurance Company (“Federal”) is an Indiana Domestic Insurance

Corporation with a principal place of business located at 251 North Illinois Suite 1100,

Indianapolis, Indiana and identifying its registered agent as CT Corporation System, 334 North

Senate Avenue, Indianapolis, IN 46204.

       3.      Upon information and belief, Federal at all relevant times was and is a wholly

owned subsidiary of Chubb INA Holdings, Inc. which is owned 80% by Chubb Group Holdings

Inc. and 20% by Chubb Limited. Chubb Ground Holdings Inc. is a wholly owned subsidiary of

Chubb Limited.




                                                1
             Case 1:20-cv-00689-JD Document 1 Filed 06/10/20 Page 2 of 14




       4.       Federal issued a Chubb Masterpiece insurance policy to plaintiffs, Policy No.

14212957-01 (the “Federal Policy”) with a policy period of 5/20/18 to 5/20/19 which included

excess insurance coverage of $10,000,000, including excess uninsured/underinsured motorist

coverage.

       5.       The Federal Policy also includes New Hampshire and Florida personal liability

coverage and in that regard indicates that “This part of your Masterpiece Policy provides you

with personal liability coverage for which your or a family member may be legally responsible

anywhere in the world unless stated otherwise or an exclusion applies.”

       6.       With regard to excess liability coverage, The Federal Policy indicates “This part

of your Masterpiece Policy provides you with liability coverage in excess of your underlying

insurance anywhere in the world unless stated otherwise or an exclusion applies”

       7.       The Federal Policy at issue provided insurance coverage in New Hampshire for

Mr. Cohen’s 1994 Harley Davidson motorcycle which was garaged in New Hampshire.

       8.       This case is primarily based on Mrs. Cohen’s uninsured/underinsured motorist

claims against Federal as they relate to a $10,000,000.00 excess coverage and Federal’s improper

denial of said coverage.

       9.       This case is based on Mrs. Cohen’s bodily injury and excess insurance claims as

described below. It does not relate to Mr. Cohen’s bodily injury claims and he is included only

for the purpose of making loss of consortium claims.

       10.      Mr. Cohen cannot bring his own claims related to excess insurance at this time

because he has not yet fully resolved his case against the underlying defendant.

                                 JURISDICTION AND VENUE

       11.      Plaintiffs reallege each paragraph above as if set forth herein.



                                                  2
               Case 1:20-cv-00689-JD Document 1 Filed 06/10/20 Page 3 of 14




         12.      This Court has jurisdiction over the subject matter of this action under 28 U.S.C.

 sec. 1332 because Plaintiffs and all Defendant are citizens from different states and the amount

 in controversy is greater than $75,000.

         13.      Venue is proper in this District because a substantial portion of the events forming

 the basis of this suit occurred in the District.

                    COLLISION FACTS/NEGLIGENCE OF TORTFEASOR

         14.      Plaintiffs reallege each paragraph above as if set forth herein.

         15.      On June 15, 2018, Mr. Cohen was operating his 1994 Harley Davidson

motorcycle heading South on Endicott North Street in Laconia, Belknap County, New Hampshire

and his wife Mrs. Cohen was riding along as a passenger.

         16.      At the same time and place, Mr. Joseph Valent (“the tortfeasor”) had been

operating a motorcycle heading West on Hayes Road and attempted to pull out onto Endicott

North Street in a southerly direction.

         17.      The tortfeasor told a responding police officer that he “did not see” Mr. Cohen’s

motorcycle, and when the tortfeasor attempted to pull out onto Endicott North Street he violently

collided with Mr. Cohen’s motorcycle.

         18.      The tortfeasor failed to use reasonable care and was at fault for the collision.

         19.      As a direct, proximate and foreseeable result of the collision and the tortfeasor’s

negligence, Mrs. Cohen suffered and continues to suffer from serious and permanent injuries,

including but not limited to brain hemorrhaging and concussive injuries, incurred severe and

prolonged pain and suffering, incurred medical expenses and lost wages in excess of $75,000 as

well as endured and continues to endure loss of enjoyment of life.

         20.      At all relevant times, Mr. Cohen was the lawful husband of Mrs. Cohen.



                                                    3
               Case 1:20-cv-00689-JD Document 1 Filed 06/10/20 Page 4 of 14




         21.      As a direct, proximate, and foreseeable result of the collision, Mr. Cohen did

suffer and continues to suffer the loss of service, society, companionship, and consortium of his

wife, which he enjoyed prior to this incident.

                                   INSURANCE BACKGROUND

         22.      Plaintiffs reallege each paragraph above as if set forth herein.

         23.      Relevant to this case, three insurance policies provided coverage for Mr. and Mrs.

 Cohen at the time of the collision:

                  a. The tortfeasor carried an Allstate Insurance (“Allstate”) policy, policy number

                     933252735, which provided $100,000.00 per person/$300,000.00 per accident

                     in liability coverage.

                  b. Mr. and Mrs. Cohen carried a Foremost Insurance Company (“Foremost”)

                     policy, policy number 0070303737, which provided $250,000.00 per

                     person/$500,000.00 per accident in uninsured/underinsured motorist coverage;

                     and

                  c. Mr. and Mrs. Cohen carried the above-mentioned Federal Insurance Company

                     excess policy, policy number 14212957-01, which provided $10,000,000.00

                     in excess coverage, including uninsured/underinsured motorist coverage that

                     is the subject of this complaint.

         24.      On March 5, 2019, Allstate offered its policy limit of $100,000.00 to settle Mrs.

 Cohen’s bodily injury claims against the tortfeasor.

         25.      On March 8, 2019, a representative from Federal responded to the Plaintiffs’

 request for permission to accept Allstate’s offer and asserted that “[t]he above-referenced policy




                                                    4
             Case 1:20-cv-00689-JD Document 1 Filed 06/10/20 Page 5 of 14




[1421295701] does not provide excess underinsured motorist benefits coverage nor does it

contain a Consent to Settle clause.”

       26.      On March 11, 2019, a representative from Foremost provided consent for Mrs.

Cohen to accept the offer from Allstate.

       27.      On May 10, 2019, Mrs. Cohen settled her claims against the tortfeasor with

Allstate for $100,000.00.

       28.      On December 31, 2019, Foremost offered $150,000.00 to Mrs. Cohen in

exchange for a release of all claims against it, representing the $250,000.00 policy limit minus a

$100,000.00 offset for the Allstate settlement.

       29.      The Foremost policy declaration sheet covering the period 7/5/17 to 7/5/18 and

amended declarations effective 8/31/17 and 5/22/18 confirm that the 1994 Harley Davidson at all

relevant times was garaged in New Hampshire.

       30.      On January 2, 2020, undersigned counsel provided notice of the settlement to

Federal, and a Federal representative confirmed its position that excess uninsured/underinsured

motorist coverage was not available under the Federal Policy.

       31.      On January 10, 2020, Mrs. Cohen settled her claims against Foremost for

$150,000.00 and seeks uninsured/underinsured motorist coverage from Federal.

                                    THE FEDERAL POLICY

       32.      Plaintiffs reallege each paragraph above as if set forth herein.

       33.      The Federal excess policy that covered Mr. and Mrs. Cohen at the time of

collision, was part of the Cohen’s Chubb Masterpiece policy number 14212957-01, was effective

as of May 20, 2018 and was issued by Federal.




                                                  5
              Case 1:20-cv-00689-JD Document 1 Filed 06/10/20 Page 6 of 14




        34.      A certified copy of the Federal Policy, provided by Federal to undersigned

counsel on or about March 11, 2019, contained four pages addressing excess

uninsured/underinsured motorist coverage, two of which allowed the insureds to select a limit for

or reject excess uninsured/underinsured motorists protection, sign and date.

        35.      This part of the Federal Policy explains that excess uninsured motorist coverage

includes coverage for damages caused by “operators whose bodily injury liability insurance or

bond limits are less than the amount of bodily injury losses incurred . . .”.

        36.      The specific form at issue allows the insured first to specifically reject excess

uninsured/underinsured motorist coverage by checking off a box and then gives the insured the

option of selecting a coverage amount other than $10,000,000.

        37.      More specifically, the form provides: “My limit of excess liability coverage is

$10,000,000. I elect the following limit of excess uninsured motorists protection: . . .”.

        38.      The options provided are all less than $1,000,000 in coverage or a blank to be

filled in.

        39.      There is no marking whatsoever on the page and there is no signature on the page.

        40.      The Federal Policy indicates that excess liability coverage is provided in the

amount of $10,000,000.00.

        41.      The Federal Policy indicates that excess liability coverage is provided for the

1994 Harley Davidson involved in the above-referenced collision.

        42.      The Federal Policy further provides that “Excess uninsured motorists protection

shall be in excess of the underlying insurance or the Required Primary Underlying insurance,

whichever is greater” and that for purposes of excess coverage in this instance the required




                                                   6
             Case 1:20-cv-00689-JD Document 1 Filed 06/10/20 Page 7 of 14




primary underlying insurance is $250,000/$500,000, an amount which the Cohens maintained on

the 1994 Harley Davidson.

       43.      Pursuant to Federal Policy excess uninsured/underinsured motorist coverage was

effective for vehicles owned or registered by the Cohens which were insured by Federal.

       44.      The 1994 Harley Davidson was owned and registered by Mr. Cohen and was

insured by Federal.

       45.      The Federal Policy also indicates that “[t]he amount of UM/UIM is determined by

where the vehicle is garaged, which appears in the Mandated Coverages Section.”

       46.      No Mandated Coverages Section was included with the certified copy of the

Federal Policy and Federal has confirmed that there is no Mandated Coverages Section as part of

the excess policy.

       47.      The 1994 Harley Davidson involved in the above-referenced collision was

garaged in New Hampshire at all relevant times.

       48.      The 1994 Harley Davidson involved in the above-referenced collision at the time

of the collision was registered in New Hampshire at all relevant times.

       49.      The Federal Policy includes New Hampshire Personal Liability Coverage and the

1994 Harley Davidson falls within the definition of a “Registered Vehicle” provided therein.

       50.      The Cohens satisfied all terms of the Federal Policy required for excess

uninsured/underinsured motorist coverage for the 1994 Harley and the accident at issue.

       51.      RSA 264:15, I provides in part: “When an insured elects to purchase liability

insurance in an amount greater than the minimum coverage required by RSA 259:61, the

insured's uninsured motorist coverage shall automatically be equal in amounts and limits to the

liability coverage elected. For the purposes of this paragraph umbrella or excess policies that



                                                 7
             Case 1:20-cv-00689-JD Document 1 Filed 06/10/20 Page 8 of 14




provide excess limits to policies described in RSA 259:61 shall also provide uninsured motorist

coverage equal to the limits of liability purchased, unless the named insured rejects such

coverage in writing.” (Emphasis added).

       52.      The Cohens did not reject uninsured/underinsured motorist coverage on Federal

Policy with Federal in writing or otherwise.

       53.      A February 10, 2020 letter to Federal citing the above-cited statute and requesting

“any and all written rejections or subsequent elections of uninsured motorist coverage by Mr. or

Mrs. Cohen which applied to above-captioned policy on the date of the incident, regardless of

when they were executed” has gone unanswered.

              FIRST COUNT: REQUEST FOR DECLARATORY JUDGMENT -
                 NEW HAMPSHIRE FINANCIAL RESPONSIBILITY ACT
                         AND FLORIDA STATUTE § 627.727

       54.      Plaintiffs reallege each paragraph above as if set forth herein.

       55.      As set forth above, Mr. and Mrs. Cohen are the beneficiaries of an insurance

policy which is subject to the terms of RSA Chapter 264, the “Financial Responsibility Act.”

       56.      Mr. and Mrs. Cohen elected to purchase liability insurance in an amount greater

than the minimum insurance coverage required by RSA 259:61.

       57.      In addition, Mr. and Mrs. Cohen did not, at any relevant time, reject uninsured or

underinsured motorist coverage in writing or otherwise as required by RSA 264:15.

       58.      Furthermore, at all relevant times, the vehicle in question was garaged and

registered in New Hampshire.

       59.      Also, as set forth above the Mandated Coverages Section which was referenced in

the certified Federal Policy, was not included with the certified policy, has not been otherwise

provided and as represented by Federal, was not included with the Federal Policy.



                                                  8
              Case 1:20-cv-00689-JD Document 1 Filed 06/10/20 Page 9 of 14




       60.       Under the circumstances alleged herein, and based upon the policy at issue, New

Hampshire law applies to this policy and as such the Federal Policy provided

uninsured/underinsured motorist coverage, which applied to the 1994 Harley Davidson, equal to

the limits of liability coverage selected, which is $10,000,000.

       61.       Furthermore, given that the Mandatory Coverages Section was not included, and

the facts that the motorcycle was garaged and registered in New Hampshire, the Cohens had a

reasonable expectation that New Hampshire law applied to the policy and that they were covered

with excess uninsured/underinsured motorist coverage in the amount of $10,000,000 pursuant to

the policy.

       62.       Florida law is similar to New Hampshire law and commands the same analysis

and result because there was no informed rejection of uninsured/underinsured motorist coverage.

       63.       Pursuant to Fla. Stat. Ann. § 627.727 (West):

                    (1) “No motor vehicle liability insurance policy which provides bodily injury
                    liability coverage shall be delivered or issued for delivery in this state with
                    respect to any specifically insured or identified motor vehicle registered or
                    principally garaged in this state unless uninsured motor vehicle coverage is
                    provided therein or supplemental thereto for the protection of persons
                    insured thereunder who are legally entitled to recover damages from owners
                    or operators of uninsured motor vehicles because of bodily injury, sickness, or
                    disease, including death, resulting therefrom. However, the coverage required
                    under this section is not applicable when, or to the extent that, an insured
                    named in the policy makes a written rejection of the coverage on behalf of
                    all insureds under the policy…” (Emphasis added).
                     (2) “The limits of uninsured motorist coverage shall be not less than the limits
                    of bodily injury liability insurance purchased by the named insured, or such
                    lower limit complying with the rating plan of the company as may be selected
                    by the named insured…”

       64.       Again, the Cohens did not reject in writing or otherwise the excess

uninsured/underinsured motorist coverage.




                                                  9
          Case 1:20-cv-00689-JD Document 1 Filed 06/10/20 Page 10 of 14




       65.     Under the circumstances alleged herein, even if Florida law applies to this policy,

the Federal policy provided to the Cohens uninsured/underinsured motorist coverage equal to the

limits of liability coverage selected, which is $10,000,000 pursuant to the policy.

       66.     Accordingly, and as set forth below, Mr. and Mrs. Cohen request that this

Honorable Court declare that their Federal policy number 14212957-01 provides

uninsured/underinsured coverage for the above-referenced collision in the amount of

$10,000,000.00.

        SECOND COUNT: REQUEST FOR DECLARATORY JUDGMENT -
   PLAIN LANGUAGE OF THE POLICY AND REASONABLE EXPECTATION OF
                              COVERAGE

       67.     Plaintiffs reallege each paragraph above as if set forth herein.

       68.     In the alternative, based on the totality of the facts, the Cohens had a reasonable

expectation of $10,000,000 uninsured/underinsured motorist coverage under the Federal Policy

due to ambiguities in the policy with regard to excess uninsured/underinsured motorist coverage.

       69.     At the outset, the fact that no Mandatory Coverages Section was included with the

Federal Policy creates an ambiguity as it is referenced within the excess uninsured/underinsured

motorist form and specifically references which state’s law applies to the coverage.

       70.     In addition, the selection/rejection form for excess uninsured/underinsured

motorist coverage is ambiguous and a reasonable expectation would be that if one did not return

the form, the full amount of $10,000,000 excess coverage was effective.

       71.     The Federal Policy first provides at page 1 that Federal had previously asked the

Cohens “to select a limit and type of excess uninsured motorist protection by signing and

returning a selection form to us.”




                                                10
          Case 1:20-cv-00689-JD Document 1 Filed 06/10/20 Page 11 of 14




       72.     The Federal Policy further provides on page 2 that “Excess uninsured motorists

protection does not apply to vehicles which are owned or registered by you or a family member

that are not insured by us;” the 1994 Harley Davidson was insured by Federal.

       73.     The Federal Policy also provides on page 2 that “If no changes are desired, it is

NOT necessary to return the enclosed form.”

       74.     The terms “Excess” “uninsured” and “underlying insurance” are not defined

under the definition section of the Federal Policy.

       75.     Rather, the “selection form” at page 1 of the policy provides that “Excess

uninsured motorists protection shall be in excess of the underlying insurance or the Required

Primary Underlying Insurance, whichever is greater”.

       76.     There is no other mention of the terms “underlying insurance” or “Required

Primary Underlying Insurance” in this selection form on excess uninsured/underinsured motorist

coverage nor is it included in the definition section of the Federal Policy.

       77.     The terms “underlying insurance” and “Required Primary Underlying Insurance”

are mentioned in various other sections of the policy but there is no definition for “Required

Primary Underlying Insurance” and the definition for “underlying insurance” is not found until

over 100 pages in to the policy which is far from clear providing only that:

                   “underlying insurance” includes all liability coverage other than this part of
                   your policy that applies to the covered damages, except for other insurance
                   purchased in excess of this policy”

       78.     Given the above, and the meaning of the terms are certainly ambiguous in the

setting of the excess uninsured/underinsured motorist “election.” It would be a reasonable

interpretation for the Cohens to believe that their excess liability policy already included the




                                                 11
          Case 1:20-cv-00689-JD Document 1 Filed 06/10/20 Page 12 of 14




excess uninsured/underinsured motorist coverage they are seeking herein and that they need not

fill out the form.

        79.     In addition, as set forth above, the actual selection form is far from clear and

unambiguous such that a reasonable interpretation of the form is that nothing need be filled out

for coverage to apply.

        80.     This is particularly true given that the coverage involved the motorcycle which

was garaged in New Hampshire and where New Hampshire law provided that coverage is

“automatic” in the absence of a signed, written acknowledgment rejecting coverage.

        81.     In addition, neither the form, nor the Federal Policy defines “Excess UM”

        82.     The above reference language and other language in the Federal policy create an

ambiguity with regard to excess uninsured/underinsured motorist coverage.

        83.     Overall and including for the reasons set forth above, the terms of the Federal

Policy are ambiguous with regard to uninsured and underinsured motorist coverage and the

Cohens had a reasonable expectation of excess uninsured/underinsured motorist coverage in the

amount of $10,000,000.

                         THIRD COUNT: BREACH OF CONTRACT

        84.     Mr. and Mrs. Cohen were parties to and are the beneficiaries of the insurance

policy issued by Federal which contractually obligates Federal to pay Plaintiffs damages that

they are legally entitled to recover based on the negligence of the owner or operator of an

underinsured/underinsured motor vehicle.

        85.     Based on the foregoing obligation, Federal is contractually required to pay

compensatory damages to Mr. and Mrs. Cohen that they are legally entitled to recover from the

tortfeasor because of injuries caused by the above-referenced collision and as outlined above.



                                                  12
          Case 1:20-cv-00689-JD Document 1 Filed 06/10/20 Page 13 of 14




       86.     In violation of the terms of the Federal Policy, Federal has failed, neglected, and

refused to pay said damages to Mr. and Mrs. Cohen as set forth above, in violation of the terms

of the insurance policy and thereby constituting a material breach of Federal’s contractual

obligation to Mr. and Mrs. Cohen.

       87.     As a direct and proximate result of the foregoing, Mr. and Mrs. Cohen have

suffered harm, damage, and are entitled to recover their damages including but not limited to

those damages detailed in the preceding paragraphs, as well as any and all other direct, indirect,

consequential, and foreseeable damages, plus interest and costs, all within the jurisdictional

limits of this Honorable Court.

                                      PRAYER FOR RELIEF

 WHEREFORE, Plaintiffs respectfully request the Court to enter judgment as follows:

        A.    Rule, Order and Decree that, based on their claims arising out of the

              aforementioned collision, Federal Insurance Company has on obligation to provide

              underinsured/underinsured coverage to Mr. and Mrs. Cohen in the amount of

              $10,000,000.00, excepting only any applicable offsets;

        B.    Enter judgment in their favor on the breach of contract claim;

        C.    Award them all the damages to which they are entitled, including attorney’s fees

              and costs pursuant to RSA 491:22-b; and

        D.    Grant such further relief as it deems just and equitable.




                                                13
         Case 1:20-cv-00689-JD Document 1 Filed 06/10/20 Page 14 of 14




                                           Respectfully Submitted,

Dated: June 10, 2020                       /s/ D. Michael Noonan
                                           D. Michael Noonan, Esq. #8214
                                           mnoonan@shaheengordon.com
                                           Attorney for the Plaintiffs
                                           SHAHEEN & GORDON, P.A.
                                           353 Central Avenue, 2nd Floor
                                           Dover, NH 03821-0977
                                           (603) 749-5000




                                      14
